Title: George Washington to the Trustees of the Germantown Academy, [ca. 6 November 1793]
From: Washington, George,Jefferson, Thomas
To: Trustees of the Germantown Academy



Gent.
[ca. 6 Nov. 1793]

The readiness with which the Trustees of the school of Germ. to. tender the buildings under their charge for the use of Congress is a proof of their zeal for furthering the public good. And doubtless the other inhabitants actuated by the same motives will feel the same dispositions to accomodate if necessary those who assemble but for their service and that of their fellow citizens.
Where it may be best for Congress to remain will depend on circumstances which are daily unfolding themselves, and for the issue of which we can but offer up our prayers to the sovereign dispenser of life and health.
His favor too on our endeavors, the good sense and firmness of our fellow citizens and fidelity in those they employ will secure to us a permanence of good government.
